 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MOHDMAHIR BIN ABDULLAH,                            No. 2:17-CV-2522-DMC
12                      Plaintiff,
13          v.                                          ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this action for judicial review of a

19   final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). Pursuant to

20   the court’s scheduling order, plaintiff is required to prosecute this action by either seeking

21   voluntary remand or filing a dispositive motion within 45 days from the date of service of the

22   administrative record by defendant. Plaintiff was warned that failure to comply may result in

23   dismissal of this action for lack of prosecution and failure to comply with court rules and

24   orders. See Local Rule 110. A review of the docket reflects that the answer and certified

25   administrative record were served on November 6, 2018. To date, more than 45 days have

26   elapsed and plaintiff has not complied.

27   ///

28   ///
                                                       1
 1                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why

 2   this action should not be dismissed for failure to seek voluntary remand or file a dispositive

 3   motion. The filing of either notice that plaintiff has sought a voluntary remand or plaintiff’s

 4   dispositive motion shall constitute a sufficient response. Plaintiff is again warned that failure to

 5   respond to this order may result in dismissal of the action for the reasons outlined above, as well

 6   as for failure to prosecute and comply with court rules and orders. See id.

 7                  IT IS SO ORDERED.

 8

 9

10   Dated: January 16, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
